Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5 and 7-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The following claims 1, 11 and 17 as shown below, and as now amended, are not suggested by the prior art of record. This includes the tunable current mirror qubit as claimed with independent control of input fluxes in addition to all else claimed and the method of controlling such a system  and system with a plurality  of input fluxes as claimed to control the tunable current mirror  qubit in addition to all else claimed





    PNG
    media_image1.png
    384
    751
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    472
    716
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    127
    556
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    360
    612
    media_image4.png
    Greyscale





Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD M KINKEAD whose telephone number is (571)272-1763. The examiner can normally be reached M-F 7am-5:30pm(Fri-Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef  can be reached on 571-270-3486. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARNOLD M KINKEAD/Primary Examiner, Art Unit 2849